DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting (US 2011/0073278) in view of Fan (US 9,999,296).
Regarding claim 1, Ting discloses a heat dissipation assembly (refer to Figs. 1-7), comprising:
a base body (20), comprising a first sidewall, a second sidewall and a bottom plate (refer to Fig. 2, wherein said bottom plate includes rollers 40 and pads 70), the first sidewall opposite to the second sidewall, the first sidewall having a first connecting part (refer to 21 as can be seen from Fig. 3 below), and the second sidewall having a second connecting part (refer to 21 as can be seen from Fig. 3 below); and
a supporting plate (10), having a third connecting part (13) and a fourth connecting part (13), the third connecting part detachably pivoted to the first connecting part, the fourth connecting part detachably pivoted to the second connecting part (refer to Fig. 3, and par. 28, lines 1-5, wherein the first and second connecting parts of the base body enable the third and fourth connecting parts to be nested therein, thereby enabling the supporting plate to rotate at different angles), the supporting plate (10) having a first position (said first position being considered to be when frame 60 is positioned in one of the grooves 23) and a second position (said second position being considered to be when frame 60 is positioned in a different groove 23 as can be seen from Fig. 6B), wherein when the supporting plate (10) is in the first position, the supporting plate has a first angle with the bottom plate (20); when the supporting plate (10) is in the second position, the supporting plate (10) has a second angle with the bottom plate (20); 
wherein the supporting plate (10) has an air permeable area (refer to the area where holes 11 are located) which is connected to two opposite sides of the supporting plate; 
wherein the supporting plate (10) has a top surface and a bottom surface, and the supporting plate has at least one stopper (102).


    PNG
    media_image1.png
    403
    755
    media_image1.png
    Greyscale

While Ting discloses the supporting plate having at least one stopper, Ting fails to explicitly disclose wherein the stopper is slidably disposed on the top surface.
However, Fan teaches a laptop PC stand (refer to Fig. 3), comprising at least one stopper (25) being slidably disposed (by means of sliding axis 24) on a top surface, in order to be able to slid laterally along the top surface and provide different usage styles (refer to col. 3, lines 22-23 and 50-53).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Ting such that the stopper is slidably disposed on the top surface in view of the teachings by Fan, in order to be able to slid laterally along the top surface and provide different usage styles.

Regarding claim 2, Ting as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ting as modified discloses wherein the supporting plate (10) is connected with a supporting rod (60), the base body (20) has a plurality of retainers (23), when the supporting rod (60) is retained by one of the plurality of retainers (23), the supporting plate (10) is in the first position; when the supporting rod (60) is retained by another one of the plurality of retainers (23), the supporting plate (10) is in the second position.

Regarding claim 3, Ting as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ting as modified discloses wherein the first sidewall and the second sidewall (from base body 20) are substantially the same in shape (refer to Fig. 3).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting (US 2011/0073278), Fan (US 9,999,296), and further in view of Asante (US 2017/0318958).
Regarding claim 4, Ting as modified meets the claim limitations as disclosed above in the rejection of claim 3. Further, Ting as modified discloses the first sidewall and the second sidewall, but fails to explicitly disclose wherein the first sidewall has a first inclined edge, the second sidewall has a second inclined edge, when the supporting plate is in the first position, the supporting plate is supported by the first inclined edge and the second inclined edge.
However, Asante teaches a workstation with cooling and ventilation, comprising a first sidewall (40) having a first inclined edge, and a second sidewall (41) having a second inclined edge (refer to Fig. 9A, and par. 87, lines 1-4, wherein said first and second sidewalls comprise a wedge-shape), wherein when a supporting plate (18) is in a first position (position as disclosed in Fig. 5), the supporting plate (18) is supported by the first inclined edge and the second inclined edge.
As such, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to substitute Ting’s sidewalls with Asante’s sidewalls having inclined edges, since it is a simple substitution of one known shape surface for another in order to obtain a predictable result of efficiently providing a better support for the supporting plate.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting (US 2011/0073278), Fan (US 9,999,296), and further in view of Thodeme (US 2018/0361818, having a Foreign Application Priority Data dated 06/16/2017). 
Regarding claim 6, Ting as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ting as modified discloses the supporting plate, but fails to explicitly disclose a plurality of grooves on the bottom surface and located in the air permeable area.
However, Thodeme further teaches an air ducting system, comprising a plurality of grooves (refer to Fig. 1 below) on a surface of a plate (13), in order to accommodate an air pipe assembly (3).
One having ordinary skill in the art of refrigeration would recognize that by providing a plurality of grooves on the bottom surface of the supporting plate in order to accommodate an air pipe assembly as taught by Thodeme, it will allow the assembly to focus the passage of cool air to a specific area of the supporting plate.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Ting by providing a plurality of grooves on the bottom surface and located in the air permeable area, in order to focus the passage of cool air to a specific area of the supporting plate in view of the teachings by Thodeme along with the knowledge generally available to one having ordinary skill in the art of refrigeration.


    PNG
    media_image2.png
    369
    514
    media_image2.png
    Greyscale


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting (US 2011/0073278), Fan (US 9,999,296), and further in view of Desantis (US 2014/0263936).
Regarding claim 8, Ting as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ting as modified discloses the air permeable area, but fails to explicitly disclose wherein at least a portion of the supporting plate contains ferromagnetic materials.   
However, Desantis teaches a machine heat dissipation device, wherein a material of a horizontal support of said device is made of iron, in order to provide a material sufficiently rigid as to not deform under the weight of a machine contemplated to be supported by the device (refer to par. 16, lines 6-11).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Ting such that in the air permeable area, at least a portion of the supporting plate contains ferromagnetic materials in view of the teachings by Desantis, in order to provide a material sufficiently rigid as to not deform under the weight of a machine contemplated to be supported by the supporting plate.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting (US 2011/0073278) in view of Thodeme (US 2018/0361818, having a Foreign Application Priority Data dated 06/16/2017). 
Regarding claim 31, Ting discloses a heat dissipation assembly (refer to Figs. 1-7), comprising:
a base body (20), comprising a first sidewall, a second sidewall and a bottom plate (refer to Fig. 2, wherein said bottom plate includes rollers 40 and pads 70), the first sidewall opposite to the second sidewall, the first sidewall having a first connecting part (refer to 21 as can be seen from Fig. 3 below), and the second sidewall having a second connecting part (refer to 21 as can be seen from Fig. 3 below); and
a supporting plate (10), having a third connecting part (13) and a fourth connecting part (13), the third connecting part detachably pivoted to the first connecting part, the fourth connecting part detachably pivoted to the second connecting part (refer to Fig. 3, and par. 28, lines 1-5, wherein the first and second connecting parts of the base body enable the third and fourth connecting parts to be nested therein, thereby enabling the supporting plate to rotate at different angles), the supporting plate (10) having a first position (said first position being considered to be when frame 60 is positioned in one of the grooves 23) and a second position (said second position being considered to be when frame 60 is positioned in a different groove 23 as can be seen from Fig. 6B), wherein when the supporting plate (10) is in the first position, the supporting plate has a first angle with the bottom plate (20); when the supporting plate (10) is in the second position, the supporting plate (10) has a second angle with the bottom plate (20); 
wherein the supporting plate (10) has an air permeable area (refer to the area where holes 11 are located) which is connected to two opposite sides of the supporting plate.
While Ting discloses the supporting plate, Ting fails to explicitly disclose a plurality of grooves on a bottom surface of the supporting plate and located in the air permeable area, wherein the plurality of grooves are straight grooves and configured for an installation of an air pipe assembly.
However, Thodeme further teaches an air ducting system, comprising a plurality of grooves (refer to annotated Fig. 1 above) on a surface of a plate (13), wherein the plurality of grooves are straight grooves and configured for an installation of an air pipe assembly (3).
One having ordinary skill in the art of refrigeration would recognize that by providing a plurality of grooves on the bottom surface of the supporting plate in order to accommodate an air pipe assembly as taught by Thodeme, it will allow the assembly to focus the passage of cool air to a specific area of the supporting plate.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Ting by providing a plurality of grooves on a bottom surface of the supporting plate and located in the air permeable area, wherein the plurality of grooves are straight grooves and configured for an installation of an air pipe assembly, in order to focus the passage of cool air to a specific area of the supporting plate in view of the teachings by Thodeme along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pp.8-10, filed on 07/28/2022, with respect to claims 1-4, 6-8 and 31 have been fully considered and are persuasive. The rejection of claims 1-4 and 6-8 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763